 

 

USDC SDNY
i DOCUMENT
| ELE
! CTRONICALLY FILED
DOC #

UNITED STATES DISTRICT nsperiteo: TS 207 | . 7
SOUTHERN DISTRICT OF NEW TORS =| {JUDGE KAPLAN’S CHAMBERS

“ma a HT

 

 

 

UNITED STATES OF AMERICA

: (PROROSER)
-~v. - : ORDER
MIGUEL COLON, : 11 Cr. 59 (LAK)

Defendant.

-- >> Fer x

THE HONORABLE LEWIS A. KAPLAN, U.S. District Judge:

WHEREAS, the above-named defendant, MIGUEL COLON (Reg.
No. 64736-054), who is presently confined at Metropolitan
Correctional Center, 150 Park Row, New York, NY 10007, under the
supervision and control of the United States Marshal and the
Warden of the Metropolitan Correctional Center; and

WHEREAS, an application having been made by counsel
for the defendant, Judith Vargas, Esgq., and by the United States
of America, GEOFFREY S. BERMAN, United States Attorney for the
Southern District of New York, by and through Assistant United
States Attorney David Abramowicz, of counsel;

IT IS HEREBY ORDERED, pursuant to Title 18, United
States Code, Section 4241 (b), that Dr. Liliana Rusansky Drob, a
duly licensed and qualified Psychologist, is appointed as a
forensic psychiatric expert to conduct an evaluation and prepare
a confidential report of that evaluation of defendant MIGUEL

COLON in the above captioned matter to assist the Court in

 
determining whether COLON presently is suffering from a mental
disease or defect rendering him mentally incompetent to the
extent that he is unable to understand the nature and
consequences of the proceedings against him or to assist
properly in his defense;

IT IS FURTHER ORDERED that the examination shall be
conducted as expeditiously as possible, and that the examiner
shall submit as expeditiously as possible a written report to be
filed with the Court, with copies provided to counsel for the
Government and counsel for the defendant, in accordance with the
provisions of Title i8, United States Code, Section 4247(b) and
(c);

IT IS FURTHER CRDERED, pursuant to Title 18, United
States Code, Section 4247 {c}, that the report shall include the
following:

{1) the defendant’s history and present symptoms;

(2) a description of the psychiatric, psychological,

and medical tests that were employed and their

results;

(3) the examiner’s findings; and

(4) the examiner’s opinions as to diagnosis,

prognosis, and whether the defendant is suffering from

a mental disease or defect rendering him mentally

incompetent to the extent that he is unable to

understand the nature and consequences of the

proceedings against him or to assist properly in his
defense;

 
iT IS FURTHER ORDERED that the Warden of the
Metropolitan Correctional Center, or whoever shall have the
supervision and control of the defendant, shall provide a
suitable place for the examiner to administer the examination
and shall make available to the examiner all medical records and
any prior evaluations related to the defendant that are in the

control of the Federal Bureau of Prisons,

Dated: New York, New York
January | , 2020

ne

THE HONORABLE LEWIS A. KAPLAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
